DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 20 is objected to because of the following informalities:  
In claim 20, lines 1-4 “the optical epsilon-near-zero (ENZ) metamaterial structure is an epsilon-near-zero (ENZ) hyperbolic metamaterial (HMM) is a Type II epsilon-near-zero (ENZ) hyperbolic metamaterial (HMM) that generates the single plasmonic mode” should be “the optical epsilon-near-zero (ENZ) metamaterial structure is an epsilon-near-zero (ENZ) hyperbolic metamaterial (HMM), wherein the epsilon-near-zero (ENZ) hyperbolic metamaterial (HMM) is a Type II epsilon-near-zero (ENZ) hyperbolic metamaterial (HMM) that generates the single plasmonic mode”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-22 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2021/0200079, hereinafter “Luo”) in view of Shekhar, P., Atkinson, J. & Jacob, Z. Hyperbolic metamaterials: fundamentals and applications. Nano Convergence 1, 14 (2014) https://doi.org/10.1186/s40580-014-0014-6, hereinafter “Shekhar”).
Regarding claim 1, Luo discloses a metamaterial device for lithography (Figures 1-3 and 5; see Paragraphs [0011]-[0013] and [0015] identifying the embodiment shown in Figures 1-3 and 5; Paragraphs [0051] “a negative refraction imaging lithographic method” and [0055] “The negative refraction imaging lithographic … for example, a three-dimensional metamaterial structural unit having a negative effective refraction index (ε<0 and μ<0)”) comprising a metamaterial structure (3; Paragraph [0052] “the negative refraction imaging structure (3)”).
Luo does not disclose the metamaterial device for lithography comprising the metamaterial structure being a plasmonic device for lithography comprising an optical epsilon-near-zero (ENZ) metamaterial structure having an effective in-plane permittivity of approximately 0.
However, Shekhar teaches a plasmonic device comprising an optical epsilon-near-zero (ENZ) metamaterial structure having an effective in-plane permittivity of approximately 0 (see Figures 3(a)-(b) and 4(a) teaching a plasmonic hyperbolic metamaterial (HMM) having epsilon-near-zero (ENZ) resonances with the in-plane isotropic components; Page 2 column 1, Page 4 column 1 - Page 5 column 1, Page 12 column 1).
Because Luo suggests a metamaterial be used for lithography (Figures 1-3), it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the metamaterial device for lithography as disclosed by Luo with the teachings of Shekhar, wherein the metamaterial device for lithography comprises the metamaterial structure being a plasmonic device for lithography comprising an optical epsilon-near-zero (ENZ) metamaterial structure having an effective in-plane permittivity of approximately 0, for the purpose of considering the reflection and transmission spectrum of the metamaterial as required (Shekhar: Page 5 column 2- Page 6 column 1).

Regarding claim 2, Luo as modified by Shekhar discloses the limitations of claim 1 above.
Luo does not disclose the optical epsilon-near-zero (ENZ) metamaterial is an epsilon-near-zero (ENZ) hyperbolic metamaterial (HMM).
However, Shekhar teaches the optical epsilon-near-zero (ENZ) metamaterial is an epsilon-near-zero (ENZ) hyperbolic metamaterial (HMM) (Page 4 column 1 - Page 5 column 1).
Because Luo suggests a metamaterial be used for lithography (Figures 1-3), it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the metamaterial device for lithography as disclosed by Luo with the teachings of Shekhar, wherein the optical epsilon-near-zero (ENZ) metamaterial is an epsilon-near-zero (ENZ) hyperbolic metamaterial (HMM), for the purpose of considering the reflection and transmission spectrum of the metamaterial as required (Shekhar: Page 5 column 2 - Page 6 column 1).

Regarding claim 3, Luo as modified by Shekhar discloses the limitations of claim 2 above.
Luo does not disclose the epsilon-near-zero (ENZ) hyperbolic metamaterial (HMM) is a Type II epsilon-near-zero (ENZ) hyperbolic metamaterial (HMM) that generates a single plasmonic mode.
However, Shekhar teaches the epsilon-near-zero (ENZ) hyperbolic metamaterial (HMM) is a Type II epsilon-near-zero (ENZ) hyperbolic metamaterial (HMM) that generates a single plasmonic mode (see Type II hyperbolic regions of the dispersion and regions of ENZ in Figure 4; see Figure 11 description “Note that high-k modes exist in both (c) and (d) however a clear broad quenching peak is seen in (d)”; Page 5 column 1).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the metamaterial device for lithography as disclosed by Luo with the teachings of Shekhar, wherein the epsilon-near-zero (ENZ) hyperbolic metamaterial (HMM) is a Type II epsilon-near-zero (ENZ) hyperbolic metamaterial (HMM) that generates a single plasmonic mode, for the purpose of considering the reflection and transmission spectrum of the metamaterial as required (Shekhar: Page 5 column 2 - Page 6 column 1).

Regarding claim 4, Luo as modified by Shekhar discloses the limitations of claim 2 above, and Luo further discloses a stack (3) comprising at least one metal layer and at least one dielectric layer (Paragraph [0072] "Eight Ag film layers and 7 TiO2 film layers are alternately sputtered”).
Luo does not disclose the epsilon-near-zero (ENZ) hyperbolic metamaterial (HMM) comprises a stack comprising at least one metal layer and at least one dielectric layer.
However, Shekhar teaches the epsilon-near-zero (ENZ) hyperbolic metamaterial (HMM) comprises a stack comprising at least one metal layer and at least one dielectric layer (Page 5 column 1 “The multilayer consisting of alternating layers of silver and TiO2”).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the metamaterial device for lithography as disclosed by Luo with the teachings of Shekhar, wherein the epsilon-near-zero (ENZ) hyperbolic metamaterial (HMM) comprises a stack comprising at least one metal layer and at least one dielectric layer, for the purpose of considering the reflection and transmission spectrum of the metamaterial as required (Shekhar: Page 5 column 2 - Page 6 column 1).

Regarding claim 5, Luo as modified by Shekhar discloses the limitations of claim 4 above, and Luo further discloses the at least one metal layer comprises a metal selected from the group consisting of: aluminum (Al), gold (Au), copper (Cu), silver (Ag), combinations and alloys thereof and the at least one dielectric layer comprises a dielectric material selected from the group consisting of: aluminum oxide (Al2O3), silicon dioxide (SiO2), silicon nitride (Si3N4), zinc selenide (ZnSe), zinc oxide (ZnO), zirconium oxide (ZrO2), titanium oxide (TiO2), tantalum pentoxide (Ta2O5), dielectric polymers, and combinations thereof ([0072] “Eight Ag film layers and 7 TiO2 film layers are alternately sputtered”).

Regarding claim 6, Luo as modified by Shekhar discloses the limitations of claim 4 above.
Luo does not disclose the at least one metal layer has a thickness of greater than or equal to about 3 nm to less than or equal to about 15 nm and the at least one dielectric layer has a thickness of greater than or equal to about 35 nm to less than or equal to about 55 nm.
However, Shekhar teaches the at least one metal layer has a thickness of 22 nm and the at least one dielectric layer has a thickness of 40 nm (Page 4 column 1 “Typical layer thicknesses can include 22 nm Ag alternated with 40 nm TiO2 layers”).
Because Luo suggests a multilayer structure composed of metal and dielectric layers (Paragraph [0054]), it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the metamaterial device for lithography as disclosed by Luo with the teachings of Shekhar, wherein the at least one metal layer has a thickness of greater than or equal to about 3 nm to less than or equal to about 15 nm and the at least one dielectric layer has a thickness of greater than or equal to about 35 nm to less than or equal to about 55 nm, for the purpose of considering the reflection and transmission spectrum of the metamaterial as required while considering typical layer thicknesses of a multilayer design (Shekhar: Page 4 column 1, Page 5 column 2 - Page 6 column 1).

 Regarding claim 7, Luo as modified by Shekhar discloses the limitations of claim 4 above, and Luo further discloses the stack comprises a total of greater than or equal to about 7 layers of alternating metal layers and dielectric material layers (Paragraph [0072] "Eight Ag film layers and 7 TiO2 film layers are alternately sputtered”).

 Regarding claim 8, Luo as modified by Shekhar discloses the limitations of claim 1 above, and Luo further discloses a photomask (Figures 2-3, mask 2) having a grating structure comprising a plurality of metallic rows spaced apart from one another to define a plurality of openings through which electromagnetic radiation passes (see Figure 3 and Paragraph [0052] “light emitted by the exposure source (1) passes through the mask (2)”, [0072] “a Cr mask … a period of 700 nm”).

Regarding claim 9, Luo as modified by Shekhar discloses the limitations of claim 8 above, and Luo further discloses a period of the photomask is greater than or equal to about 695 nm to less than or equal to about 702 nm (Paragraph [0072] “a Cr mask … a period of 700 nm”).
Regarding claim 11, Luo as modified by Shekhar discloses the limitations of claim 1 above, and Luo further discloses a lithography system (Figure 3) comprising the plasmonic device (see Shekhar Figures 3(a)-(b) and 4(a) regarding a plasmonic hyperbolic metamaterial (HMM)).
Luo does not disclose the optical epsilon-near-zero (ENZ) metamaterial structure is wrapped around a cylindrical component that transmits electromagnetic radiation having a predetermined wavelength, wherein the lithography system is capable of continuously producing a nanofeature in a photosensitive material.
However, Shekhar teaches the optical epsilon-near-zero (ENZ) metamaterial structure is wrapped around a cylindrical component that transmits electromagnetic radiation having a predetermined wavelength (Figure 10(b), cylindrical HMM geometry around the light source emitting the illuminating light having a wavelength; Page 9 column 1) capable of continuously carrying subwavelength features to the far-field (Figure 10(b) description).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the metamaterial device for lithography as disclosed by Luo with the teachings of Shekhar, wherein the optical epsilon-near-zero (ENZ) metamaterial structure is wrapped around a cylindrical component that transmits electromagnetic radiation having a predetermined wavelength, wherein the lithography system is capable of continuously producing a nanofeature in a photosensitive material, for the purpose of enabling far-field subwavelength resolution (Shekhar: Page 9 column 1).

Regarding claim 12, Luo discloses a method for plasmonic lithography ((Figures 1-3 and 5; see Paragraphs [0011]-[0013] and [0015] identifying the embodiment shown in Figures 1-3 and 5; Paragraphs [0051] and [0055]) comprising: passing electromagnetic radiation (Figure 3 and Paragraph [0052] “light emitted by the exposure source (1) passes through the mask (2)”) having a predetermined wavelength (Paragraph [0066]) into a metamaterial device (2, 3; Paragraph [0052]) that comprises a photomask (2) having a plurality of openings (see Figure 3) and a metamaterial structure (3), wherein the electromagnetic radiation passes to a photosensitive material (7; Paragraph [0052]) disposed beneath the metamaterial device to form a pattern comprising a nanofeature in the photosensitive material (Paragraph [0052]).
Luo does not disclose the method for lithography passing electromagnetic radiation into a metamaterial device being a method for plasmonic lithography passing electromagnetic radiation into a plasmonic device that comprises an optical epsilon-near-zero (ENZ) metamaterial structure having an effective in-plane permittivity of approximately 0, wherein the electromagnetic radiation generates a single plasmonic mode inside the optical epsilon-near-zero (ENZ) metamaterial structure and then passes to a photosensitive material disposed beneath the plasmonic device.
However, Shekhar teaches a plasmonic device that comprises an optical epsilon-near-zero (ENZ) metamaterial structure having an effective in-plane permittivity of approximately 0 (see Figures 3(a)-(b) and 4(a) teaching a plasmonic hyperbolic metamaterial (HMM) having epsilon-near-zero (ENZ) resonances with the in-plane isotropic components; Page 2 column 1, Page 4 column 1 - Page 5 column 1, Page 12 column 1), wherein the electromagnetic radiation generates a single plasmonic mode inside the optical epsilon-near-zero (ENZ) metamaterial structure (see Type II hyperbolic regions of the dispersion and regions of ENZ in Figure 4; see Figure 11 description “Note that high-k modes exist in both (c) and (d) however a clear broad quenching peak is seen in (d)”; Page 5 column 1).
Because Luo suggests a metamaterial be used for lithography (Figures 1-3), it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the metamaterial device for lithography as disclosed by Luo with the teachings of Shekhar, wherein the method for lithography passing electromagnetic radiation into a metamaterial device being a method for plasmonic lithography passing electromagnetic radiation into a plasmonic device that comprises an optical epsilon-near-zero (ENZ) metamaterial structure having an effective in-plane permittivity of approximately 0, wherein the electromagnetic radiation generates a single plasmonic mode inside the optical epsilon-near-zero (ENZ) metamaterial structure and then passes to a photosensitive material disposed beneath the plasmonic device, for the purpose of considering the reflection and transmission spectrum of the metamaterial as required (Shekhar: Page 5 column 2 - Page 6 column 1).
Luo further fails to explicitly disclose the nanofeature has at least dimension that is less than ⅓ of the predetermined wavelength.
However, Luo teaches realizing sub-wavelength resolution imaging when projecting the pattern of the mask onto the surface of the photoresist (Paragraph [0010]), and realizing imaging with a reduced magnification, where a demagnification ratio may be up to 2-10 time (Paragraph [0062]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the metamaterial device for lithography as disclosed by Luo with the teachings of Luo, wherein the nanofeature has at least dimension that is less than ⅓ of the predetermined wavelength, for the purpose of realizing high-resolution optical lithography (Luo: Paragraph [0062]).

Regarding claim 13, Luo as modified by Shekhar discloses the limitations of claim 12 above, and Luo further discloses the metamaterial device is in the form of a roller (see Figure 5 where 3 is in the form of a roller).
Luo does not disclose the plasmonic device is in the form of a roller and the optical epsilon-near-zero (ENZ) metamaterial structure is wrapped around a cylindrical component that transmits the electromagnetic radiation having the predetermined wavelength, wherein the passing occurs continuously to form the pattern.
However, Shekhar teaches the plasmonic device is in the form of a roller (Figure 10(b), cylindrical HMM geometry) and the optical epsilon-near-zero (ENZ) metamaterial structure is wrapped around a cylindrical component that transmits the electromagnetic radiation having the predetermined wavelength (cylindrical HMM geometry around the light source emitting the illuminating light having a wavelength; Page 9 column 1) capable of continuously producing a nanofeature (cylindrical HMM geometry components being continuously formed; Page 7 column 2).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the metamaterial device for lithography as disclosed by Luo with the teachings of Shekhar, wherein the plasmonic device is in the form of a roller and the optical epsilon-near-zero (ENZ) metamaterial structure is wrapped around a cylindrical component that transmits the electromagnetic radiation having the predetermined wavelength, wherein the passing occurs continuously to form the pattern, for the purpose of enabling far-field subwavelength resolution (Shekhar: Page 9 column 1).

Regarding claim 14, Luo as modified by Shekhar discloses the limitations of claim 13 above, and Luo further discloses the roller contacts the photosensitive material during the passing (see Figure 5 where 3 in the form of a roller contacts 7 via exposure gap control apparatus 204; Paragraph [0052]).

Regarding claim 15, Luo as modified by Shekhar discloses the limitations of claim 12 above.
Luo does not explicitly disclose the nanofeature has at least dimension that is less than ⅙ of the predetermined wavelength.
However, Luo teaches realizing sub-wavelength resolution imaging when projecting the pattern of the mask onto the surface of the photoresist (Paragraph [0010]), and realizing imaging with a reduced magnification, where a demagnification ratio may be up to 2-10 time (Paragraph [0062]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the metamaterial device for lithography as disclosed by Luo with the teachings of Luo, wherein the nanofeature has at least dimension that is less than ⅙ of the predetermined wavelength, for the purpose of realizing high-resolution optical lithography (Luo: Paragraph [0062]).
Regarding claim 16, Luo as modified by Shekhar discloses the limitations of claim 12 above.
Luo does not explicitly disclose an average field intensity of light that reaches the photosensitive material is greater than or equal to about one half of the incident light.
However, Luo teaches Mask pattern with different duty ratios are used to form different exposure intensities in different regions of the photoresist, so as to obtain a multi-step and continuous surface structure pattern (Paragraph [0068]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the metamaterial device for lithography as disclosed by Luo with the teachings of Luo, wherein an average field intensity of light that reaches the photosensitive material is greater than or equal to about one half of the incident light, for the purpose of considering different regions of the photoresist, so as to obtain a multi-step and continuous surface structure pattern (Luo: Paragraph [0068]).

Regarding claim 17, Luo as modified by Shekhar discloses the limitations of claim 12 above.
Luo does not explicitly disclose the nanofeature has an aspect ratio of greater than or equal to about 2:1.
However, Luo teaches using metamaterial device for lithography to satisfy the needs of high aspect ratio lithography (Paragraph [0010]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the metamaterial device for lithography as disclosed by Luo with the teachings of Luo, wherein the nanofeature has an aspect ratio of greater than or equal to about 2:1, for the purpose of satisfying the needs of high aspect ratio lithography as required (Luo: Paragraph [0010]).

Regarding claim 18, Luo as modified by Shekhar discloses the limitations of claim 12 above.
Luo does not explicitly disclose the pattern comprises a plurality of nanofeatures and the plurality of nanofeatures formed is substantially uniform so that a first dimension of a first nanofeature deviates less than 30% from a second dimension of a second nanofeature.
However, Luo teaches using metamaterial device for lithography wherein mask pattern is optimized to ensure nearly same image intensity for various parts of the pattern (Paragraph [0069]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the metamaterial device for lithography as disclosed by Luo with the teachings of Luo, wherein the pattern comprises a plurality of nanofeatures and the plurality of nanofeatures formed is substantially uniform so that a first dimension of a first nanofeature deviates less than 30% from a second dimension of a second nanofeature, for the purpose of ensuring nearly same image intensity for various parts of the pattern as required (Luo: Paragraph [0069]).

Regarding claim 19, Luo as modified by Shekhar discloses the limitations of claim 12 above, and Luo further discloses the predetermined wavelength is greater than or equal to about 10 nm to less than or equal to about 750 nm (Paragraph [0066]).

Regarding claim 20, Luo as modified by Shekhar discloses the limitations of claim 12 above.
Luo does not disclose the optical epsilon-near-zero (ENZ) metamaterial structure is an epsilon-near-zero (ENZ) hyperbolic metamaterial (HMM) is a Type II epsilon-near-zero (ENZ) hyperbolic metamaterial (HMM) that generates the single plasmonic mode.
However, Shekhar teaches the epsilon-near-zero (ENZ) hyperbolic metamaterial (HMM) is a Type II epsilon-near-zero (ENZ) hyperbolic metamaterial (HMM) that generates a single plasmonic mode (see Type II hyperbolic regions of the dispersion and regions of ENZ in Figure 4; see Figure 11 description “Note that high-k modes exist in both (c) and (d) however a clear broad quenching peak is seen in (d)”; Page 5 column 1).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the metamaterial device for lithography as disclosed by Luo with the teachings of Shekhar, wherein an epsilon-near-zero (ENZ) hyperbolic metamaterial (HMM) is a Type II epsilon-near-zero (ENZ) hyperbolic metamaterial (HMM) that generates the single plasmonic mode, for the purpose of considering the reflection and transmission spectrum of the metamaterial as required (Shekhar: Page 5 column 2 - Page 6 column 1).

Regarding claim 21, Luo as modified by Shekhar discloses the limitations of claim 12 above, and Luo further discloses a stack (3) comprising at least one metal layer and at least one dielectric layer (Paragraph [0072] "Eight Ag film layers and 7 TiO2 film layers are alternately sputtered”).
Luo does not disclose the epsilon-near-zero (ENZ) hyperbolic metamaterial (HMM) comprises a stack comprising at least one metal layer and at least one dielectric layer.
However, Shekhar teaches the epsilon-near-zero (ENZ) hyperbolic metamaterial (HMM) comprises a stack comprising at least one metal layer and at least one dielectric layer (Page 5 column 1 “The multilayer consisting of alternating layers of silver and TiO2”).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the metamaterial device for lithography as disclosed by Luo with the teachings of Shekhar, wherein the epsilon-near-zero (ENZ) hyperbolic metamaterial (HMM) comprises a stack comprising at least one metal layer and at least one dielectric layer, for the purpose of considering the reflection and transmission spectrum of the metamaterial as required (Shekhar: Page 5 column 2 - Page 6 column 1).

Regarding claim 22, Luo as modified by Shekhar discloses the limitations of claim 21 above, and Luo further discloses the at least one metal layer comprises a metal selected from the group consisting of: aluminum (Al), gold (Au), copper (Cu), silver (Ag), combinations and alloys thereof and the at least one dielectric layer comprises a dielectric material selected from the group consisting of: aluminum oxide (Al2O3), silicon dioxide (SiO2), silicon nitride (Si3N4), zinc selenide (ZnSe), zinc oxide (ZnO), zirconium oxide (ZrO2), titanium oxide (TiO2), tantalum pentoxide (Ta2O5), dielectric polymers, and combinations thereof ([0072] “Eight Ag film layers and 7 TiO2 film layers are alternately sputtered”).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10, Luo as modified by Shekhar discloses the limitations of claim 8 above, and Luo further discloses a photosensitive material (7) to be patterned by electromagnetic radiation (Paragraphs [0052], [0072]) and a multilayered stack (3) that comprises at least one second metal layer and at least one second dielectric material layer (Paragraph [0072] "Eight Ag film layers and 7 TiO2 film layers are alternately sputtered”); and
an index matching layer (Paragraph [0058] “Specifically, the negative refraction imaging structure further comprises pattern input layers on opposite sides, which planarizes the pattern layer of the mask … Impendence matching may be realized between the pattern input layers (impendence is Zin(μ1/ε1)1/2) and the negative refraction imaging structure (impendence is Zlens=(μ/ε)1/2), i.e., Zin=Zlens”) disposed in open regions of the photomask, wherein the photomask is disposed adjacent to a first side of the optical epsilon-near-zero (ENZ) metamaterial structure (2 disposed on 3; see Shekhar Figures 3(a)-(b) and 4(a) regarding the optical epsilon-near-zero (ENZ) metamaterial structure) and the photosensitive material is disposed adjacent to a second side of the optical epsilon-near-zero (ENZ) metamaterial opposite to the first side (7 disposed below 3; see Shekhar Figures 3(a)-(b) and 4(a) regarding the optical epsilon-near-zero (ENZ) metamaterial structure).
However, Luo fails to teach or disclose, in light of the specification, “the photosensitive material that is disposed between the optical epsilon-near-zero (ENZ) metamaterial structure and a multilayered stack”. The examiner further considered Ma et al. (US 2012/0328240, hereinafter “Ma”). Ma teaches a photosensitive material disposed on a metal-dielectric multilayer film (Figure 26), but fails to disclose the photosensitive material that is disposed between the optical epsilon-near-zero (ENZ) metamaterial structure and a multilayered stack. The prior art, applied alone or in combination, fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871